—Appeal by the plaintiff from (1) *337stated portions of a judgment of the Supreme Court, Richmond County (Kuffner, J.), entered November 15, 1991, and (2) as limited by her brief, from so much of an order of the same court, dated April 10, 1992, as purportedly denied her motion for renewal.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed insofar as appealed from for reasons stated by Justice Kuffner at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from that portion of the order allegedly denying the plaintiff’s motion for renewal must be dismissed since it contains no decretal paragraph denying that motion (see, Katz v Katz, 68 AD2d 536, 542-543). Thus, the motion for renewal remains pending and undecided. Thompson, J. P., Balletta, Krausman and Florio, JJ., concur.